                                        EXHIBIT C
     Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 1 of 68



                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


 STEPHEN AND ASHLEY EWALD,                         §
                                                   §
                   Plaintiffs                      §
                                                   §
                                                   §   CIVIL ACTION NO.
 VERSUS                                            §
                                                   §
 MAISON INSURANCE COMPANY,                         §
                                                   §
                   Defendant                       §
                                                   §



                         INDEX OF STATE COURT PLEADINGS


       The following is an index of all documents that clearly identifies each document and

indicates the date the document was filed in the 215th Judicial District Court of Harris County,

Texas (if applicable) in this case:



Exhibit        Date                         Document

C-01           11/21/2019                   Register of Actions

C-02           11/21/2019                   Plaintiff’s Original Petition, Jury Demand, and
                                            Request for Disclosure

C-03           11/21/2019                   Request for Service on Maison Insurance Company

C-04           12/02/2019                   Service Return - Christopher Burt

C-05           12/03/2019                   Service Return - Maison Insurance Company

                                               1
     Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 2 of 68




C-06           12/27/2019                      Defendant’s Election to Accept Liability Per Texas
                                               Insurance Code 542 A.006, Answer to Plaintiff’s
                                               Original Petition, and Jury Demand

C-07           1/6/2020                        Defendant’s Motion to Dismiss Christopher Burt
                                               Pursuant to Section 542 A.006 of the Texas
                                               Insurance Code

C-08           1/31/2020                      Joint Motion to Dismiss Christopher Burt Pursuant
                                              to Section 542 A.006 of the Texas Insurance Code

C-09           2/4/2020                       Signed Order Granting Joint Motion to Dismiss

C-10           2/13/2020                       Notice of Filing Notice of Removal




                                               Respectfully submitted,

                                               BARRY & COMPANY, LLC


                                               /s/ Stephen R. Barry
                                               STEPHEN R. BARRY
                                               A Professional Law Corporation
                                               (TX Bar Roll No. 24082195)
                                               Southern District of Texas Federal ID No. 3205201
                                               612 Gravier Street
                                               New Orleans, Louisiana 70130
                                               Telephone: (504) 525-5553
                                               Facsimile: (504) 525-1909
                                               Email: sbarry@barrylawco.com
                                               Attorneys for MAISON INSURANCE COMPANY



                                 CERTIFICATE OF SERVICE

        I certify that a copy of the foregoing has this date been serviced on all counsel of record in
this proceeding by:

                                                  2
Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 3 of 68



  ( )    Hand Delivery                       ( ) Prepaid U.S. Mail
  ( )    Facsimile                           ( ) Federal Express
  (X)    Electronic Mail                     ( X ) PACER or other Court notification

  New Orleans, Louisiana this 13th day of February, 2020.


                                             /s/ Stephen R. Barry___________
                                             STEPHEN R. BARRY




                                         3
              Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 4 of 68

HCDistrictclerk.com              EWALD, STEPHEN vs. MAISON INSURANCE                                   2/12/2020
                                 COMPANY
                                 Cause: 201983927   CDI: 7  Court: 215

APPEALS
No Appeals found.

COST STATMENTS
No Cost Statments found.

TRANSFERS
No Transfers found.

POST TRIAL WRITS
No Post Trial Writs found.

ABSTRACTS
No Abstracts found.

SUMMARY
CASE DETAILS                                                 CURRENT PRESIDING JUDGE
File Date                11/21/2019                          Court        215th
Case (Cause) Location    Civil Intake 1st Floor              Address      201 CAROLINE (Floor: 13)
                                                                          HOUSTON, TX 77002
Case (Cause) Status      Ready Docket
                                                                          Phone:7133686330
Case (Cause) Type        Debt/Contract - Consumer/DTPA
                                                             JudgeName    ELAINE H PALMER
Next/Last Setting Date   2/15/2021
                                                             Court Type   Civil
Jury Fee Paid Date       11/21/2019



ACTIVE PARTIES
Name                                              Type                                       Post Attorney
                                                                                             Jdgm
EWALD, STEPHEN                                    PLAINTIFF - CIVIL                                  WILSON,
                                                                                                     CHAD TROY

MAISON INSURANCE COMPANY                          DEFENDANT - CIVIL                                  BARRY,
                                                                                                     STEPHEN
                                                                                                     ROBERT

EWALD, ASHLEY                                     PLAINTIFF - CIVIL                                  WILSON,
                                                                                                     CHAD TROY

MAISON INSURANCE COMPANY BY SERVING ITS REGISTERED AGENT
REGISTERED AGENT

BURT, CHRISTOPHER BY SERVING                      REGISTERED AGENT



INACTIVE PARTIES
Name         Type                                                                 Post      Attorney
                                                                                  Jdgm
BURT, CHRISTOPHER DEFENDANT - CIVIL                                                         BARRY, STEPHEN
              Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 5 of 68
                                                                                                             ROBERT



JUDGMENT/EVENTS
Date  Description                                 Order           Post Pgs Volume Filing                      Person
                                                  Signed          Jdgm     /Page Attorney                     Filing
2/4/2020     PARTIAL DISMISSAL ON                 2/4/2020                1
             PLAINTIFF'S MOTION
2/4/2020     DOCKET CONTROL/PRETRIAL              2/4/2020                3
             ORDER SIGNED

12/27/2019   ANSWER ORIGINAL PETITION                                     0                 BARRY, STEPHEN    MAISON INSURANCE
                                                                                            ROBERT            COMPANY

12/27/2019   ANSWER ORIGINAL PETITION                                     0                 BARRY, STEPHEN    BURT, CHRISTOPHER
                                                                                            ROBERT

11/21/2019   ORIGINAL PETITION                                            0                 WILSON, CHAD      EWALD, ASHLEY
                                                                                            TROY
11/21/2019   JURY FEE PAID (TRCP 216)                                     0

11/21/2019   ORIGINAL PETITION                                            0                 WILSON, CHAD      EWALD, STEPHEN
                                                                                            TROY



SETTINGS
Date   Court Post Docket Type                   Reason                             Results Comments             Requesting
             Jdgm                                                                                               Party
2/03/2020    215           Trial Coordinators   COURT SCHEDULING                   Passed
08:30 AM                   Docket               ORDER
2/15/2021    215           Trial Setting        Trial on Merits
09:00 AM



SERVICES
Type Status                  Instrument Person               Requested Issued Served Returned Received Tracking Deliver
                                                                                                                To
CITATION SERVICE         ORIGINAL           MAISON      11/21/2019            11/21/2019 10/3/2019                     73698947   CIV
         RETURN/EXECUTED PETITION           INSURANCE                                                                             AGCY-
                                            COMPANY BY                                                                            CIVILIAN
                                            SERVING ITS                                                                           SERVICE
                                            REGISTERED                                                                            AGENCY
                                            AGENT
     1999 BRYAN STREET SUITE 900 DALLAS TX 75201

CITATION SERVICE ISSUED/IN ORIGINAL                          11/21/2019                                                73698951   CIV
         POSSESSION OF     PETITION                                                                                               AGCY-
         SERVING AGENCY                                                                                                           CIVILIAN
                                                                                                                                  SERVICE
                                                                                                                                  AGENCY
CITATION SERVICE ISSUED/IN ORIGINAL         BURT,       11/21/2019            11/21/2019                               73698956   CIV
         POSSESSION OF     PETITION         CHRISTOPHER                                                                           AGCY-
         SERVING AGENCY                     BY SERVING                                                                            CIVILIAN
                                                                                                                                  SERVICE
                                                                                                                                  AGENCY
     16516 EL CAMINO REAL SUITE 327 HOUSTON TX 77062
     16516 EL CAMINO REAL SUITE 327 HOUSTON TX 77062

CITATION SERVICE         ORIGINAL                            11/21/2019       11/22/2019 12/2/2019                     73699112   CIV
         RETURN/EXECUTED PETITION                                                                                                 AGCY-
                                                                                                                                  CIVILIAN
                                                                                                                                  SERVICE
                                                                                                                                  AGENCY
     16516 EL CAMINO REAL SUITE 327 HOUSTON TX 77062
                 Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 6 of 68


Notices
Notice Date Activity Date Description                      Connection         Name                      Address                Phone
                                                           To Case
                 2/4/2020                                  0                  BARRY, STEPHEN            405 WEST MAIN,      337-237-2889
2/6/2020
                                                                              ROBERT                    LAFAYETTE, TX 70501
                 2/4/2020                                  0                  WILSON, CHAD TROY 455 EAST MEDIC,                832-415-1432
2/6/2020
                                                                                                WEBSTER, TX 77598
                 2/4/2020                                  0                  BURT, CHRISTOPHER         16516 EL CAMINO,
2/6/2020
                                                                                                        HOUSTON, TX 77062
                 2/4/2020                                  0                  BARRY, STEPHEN            405 WEST MAIN,      337-237-2889
2/6/2020
                                                                              ROBERT                    LAFAYETTE, TX 70501
                 2/4/2020                                  0                  WILSON, CHAD TROY 455 EAST MEDIC,                832-415-1432
2/6/2020
                                                                                                WEBSTER, TX 77598



DOCUMENTS
Number             Document                                                                                 Post Date              Pgs
                                                                                                            Jdgm
89268800           PARTIAL DISMISSAL ON PLAINTIFF'S MOTION                                                        02/04/2020       1

89268897           DOCKET CONTROL/PRETRIAL ORDER SIGNED                                                           02/04/2020       3

89195811           Joint Motion to Dismiss Christopher Burt Pursuant to Section 542A.006 of the Texas             01/31/2020       3
                   Insurance Code

 ·>   89195813     Exhibit A                                                                                      01/31/2020       13

 ·>   89195815     Exhibit B                                                                                      01/31/2020       1

89195937           Proposed Docket Control Order                                                                  01/31/2020       3

89156722           Rule 11 Agreement                                                                              01/29/2020       1
88836167           DCA Generic Letter                                                                             01/09/2020       2

88787111           Defendant's Motion to Dismiss Christopher Burt Pursuant to Section 542A.006 of the             01/06/2020       3
                   Texas Insurance Code
 ·>   88787113     Exhibit A                                                                                      01/06/2020       13

 ·>   88787114     Exhibit B                                                                                      01/06/2020       1

 ·>   88787112     Proposed Order                                                                                 01/06/2020       1

88691674           Defendants' Election To Accept Liabilty Per Texas Insurance Code 542.A.006, Answer To          12/27/2019       13
                   Plaintiff's Original Petition, And Jury Demand
                   Defendants' Election To Accept Liabilty Per Texas Insurance Code 542.A.006, Answer To          12/27/2019
                   Plaintiff's Original Petition, And Jury Demand

88399231           Citation                                                                                       12/05/2019       1
88373794           Service Return                                                                                 12/04/2019       1
88205562           PLAINTIFFS ORIGINAL PETITION JURY DEMAND AND REQUEST FOR                                       11/21/2019       19
                   DISCLOSURE
 ·>   88205563     REQUEST FOR ISSUANCE OF SERVICE                                                                11/21/2019       2

 ·>   88205564     REQUEST FOR ISSUANCE OF SERVICE                                                                11/21/2019       1
88289476           Civil Process Pick-Up Form                                                                     11/21/2019       1
Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 7 of 68
Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 8 of 68
Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 9 of 68
Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 10 of 68
Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 11 of 68
Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 12 of 68
Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 13 of 68
Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 14 of 68
Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 15 of 68
Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 16 of 68
Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 17 of 68
Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 18 of 68
Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 19 of 68
Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 20 of 68
Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 21 of 68
Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 22 of 68
Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 23 of 68
Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 24 of 68
Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 25 of 68
Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 26 of 68
Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 27 of 68

                 2019-83927 / Court: 215



                                            EXHIBIT C-3




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
     of
  Un
Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 28 of 68




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
     of
  Un
        Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 29 of 68                              12/4/2019 4:27 PM
                                                                                  Marilyn Burgess - District Clerk Harris County
                                                                                                       Envelope No. 38979935
                                                                                                                By: F Abdul-Bari
                                                                                                      Filed: 12/4/2019 4:27 PM




EXHIBIT C-4
Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 30 of 68




                        EXHIBIT C-5
Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 31 of 68
Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 32 of 68
Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 33 of 68
Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 34 of 6812/27/2019 11:31 AM
                                                             Marilyn Burgess - District Clerk Harris County
                                                                                  Envelope No. 39518201
                                                                                         By: Joshua Bovell
                                                                              Filed: 12/27/2019 11:31 AM




                                                                 k
                                                              ler
                                                           tC
                                                       ric
                                                    ist
                                                 sD
                                              es
                                            rg
                                         Bu
                                      n
                                    ily
                                  ar
                               M
                            of
                          e
                       ffic
                   yO
                op
             C
           ial
        fic
    of
  Un
Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 35 of 68




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 36 of 68




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 37 of 68




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 38 of 68




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 39 of 68




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 40 of 68




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 41 of 68




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 42 of 68




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 43 of 68




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 44 of 68




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 45 of 68




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 46 of 68




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
                  Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 47 of 68              1/6/2020 4:26 PM
                                                                           Marilyn Burgess - District Clerk Harris County
                                                                                                Envelope No. 39708887
                                                                                                         By: F Abdul-Bari
                                                                                                Filed: 1/6/2020 4:26 PM




Unofficial Copy
                  Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 48 of 68




Unofficial Copy
                  Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 49 of 68




Unofficial Copy
                  Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 50 of 68




Unofficial Copy
                  Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 51 of 68




Unofficial Copy
                  Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 52 of 68




Unofficial Copy
                  Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 53 of 68




Unofficial Copy
                  Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 54 of 68




Unofficial Copy
                  Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 55 of 68




Unofficial Copy
                  Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 56 of 68




Unofficial Copy
                  Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 57 of 68




Unofficial Copy
                  Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 58 of 68




Unofficial Copy
                  Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 59 of 68




Unofficial Copy
                  Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 60 of 68




Unofficial Copy
                  Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 61 of 68




Unofficial Copy
                  Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 62 of 68




Unofficial Copy
                  Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 63 of 68




Unofficial Copy
                  Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 64 of 68




Unofficial Copy
                                                    Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 65 of 68



                                                                                                                              Pgs-1

                                                                                                                              11C
CertifiedDocumentNumber:89268800-Page1of1
              Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 66 of 68




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this February 5, 2020


     Certified Document Number:        89268800 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
      Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 67 of 68



                                        CAUSE NO. 2019-83927
STEPHEN AND ASHLEY EWALD                         §           IN THE DISTRICT COURT OF
                                                 §
                                                 §
        Plaintiffs,                              §
                                                 §
V.                                               §           HARRIS COUNTY, TEXAS
                                                 §
MAISON INSURANCE COMPANY                         §
AND CHRISTOPHER BURT,                            §
                                                 §
        Defendants,                              §           215TH JUDICIAL DISTRICT



                       NOTICE OF FILING NOTICE OF REMOVAL

TO:     Clerk of Court
        215th Judicial District Court
        Harris County, Texas

        PLEASE TAKE NOTICE that Defendant in this action, Maison Insurance Company, has

filed with the Clerk of the United States District Court for the Southern District of Texas a Notice

of Removal pursuant to federal law, a copy of which is attached as Exhibit “A” and filed with this

document, and that this action is removed to the United States District Court for the Southern

District of Texas as of February 12, 2020. This Court is respectfully requested to take no further

action in this matter unless and until this matter may be remanded by order of the United States

District Court.




                                [Signature block occurs on page 2]
    Case 4:20-cv-00492 Document 1-3 Filed on 02/14/20 in TXSD Page 68 of 68




                                                      Respectfully submitted,

                                                      BARRY & COMPANY, LLC



                                                      By: /s/ Stephen R. Barry
                                                      STEPHEN R. BARRY
                                                      A Professional Law Corporation
                                                      (TX Bar Roll No. 24082195)
                                                      Southern District of Texas
                                                      Federal ID No. 3205201
                                                      612 Gravier Street
                                                      New Orleans, Louisiana 70130
                                                      Telephone: (504) 525-5553
                                                      Facsimile: (504) 525-1909
                                                      Email: sbarry@barrylawco.com
                                                      Attorney for MAISON INSURANCE CO.
                                                      and CHRISTOPHER BURT

                                 CERTIFICATE OF SERVICE

        I certify that a copy of the foregoing has this date been serviced on all counsel of record in
this proceeding by:

       ( )     Hand Delivery                          ( )     Prepaid U.S. Mail
       ( )     Facsimile                              ( )     Federal Express
       ( X)    Electronic Mail                        ( )     PACER or other Court notification

       New Orleans, Louisiana this, the 13th day of February, 2020.


                                                      /s/ Stephen R. Barry
                                                      STEPHEN R.
